DETAILED ACTION
Claims 1-12 are pending as amended on 05/19/22.

Response to Amendment
This action is a response to the amendment filed on May 19, 2022.  Claims 1-6 have been amended as a result of the previous action; the rejections have been withdrawn in light of the below.  Claims 7-12 have been added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Matthew W. Johnson on June 6, 2022.
The application has been amended as follows: 


Claim 1 (Currently amended) An apparatus used to apply labels of a label strip carried on a cassette to items, said apparatus comprising: 
a label applicator including;
a plurality of expandable bellows;
an indexable rotary head carrying said expandable bellows thereon;
a label transfer point above said indexable rotary head, and
a cassette supporter above said label transfer point and configured to support said cassette thereon; and
label strip deflection means above said label transfer point and configured to prevent said label strip from overrunning toward said label transfer point, wherein said label strip deflection means is between said label transfer point and said cassette supporter, and wherein said label strip deflection means is a fixed plate inclined upwardly in a direction away from said label transfer point.

Claim 3 (Cancelled)



Allowable Subject Matter
Claims 1-2 & 4-12 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a labeling apparatus comprising a label strip cassette holder above a label transfer point above an indexable rotary head with expandable bellows to apply the labels wherein there is a label strip deflection plate fixed above the label transfer point and inclined upwardly and away from the transfer point to catch the label web in case of overfeeding in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other types of rotary bellows-type labelers and other labelers (US 2017/0043897, US 2007/0181727, US 8,157,946, US 6,910,820), but not the unique device of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745